686 S.E.2d 514 (2009)
Jean Peek FORD, Plaintiff,
v.
Beth Cummings RODRIGUEZ, Defendant/Third Party Plaintiff,
v.
Graham Michael Ford, Third-Party Defendant.
No. 358P09.
Supreme Court of North Carolina.
November 5, 2009.
E. Gregory Stott, Raleigh, for Jean Peek Ford.
G. Clark Hering, IV, Greensboro, for Beth Cummings Rodriguez.

ORDER
Upon consideration of the petition filed on the 28th of August 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."